IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                     )
                                      )
    v.                                )     Cr. ID No. 1210019908
                                      )
ERIC HOLMES,                          )
          Defendant.                  )
                                      )
    Upon the Defendant’s Motion to Compel the Production of Discovery
                               DENIED

                         Submitted: August 16, 2016
                         Decided: August 17, 2016

                                    ORDER

      Upon consideration of Defendant’s Motion to Compel the Production of

Discovery, the Court makes the following findings:

      1.    On October 27, 2012, Defendant, Eric Holmes, was one of the

occupants of a vehicle that was the subject of a police stop in the 800 block of

North Spruce Street. A reliable confidential informant had advised Wilmington

Police that within that vehicle was a firearm. Upon arrival, police located the

vehicle which was occupied by Holmes, codefendant Oliver Smith, and occupants

Latisha Powell and Deoddrick Purnell. All occupants were asked to exit the

vehicle, all complied and were placed in custody. A black Ruger “single six” .22

revolver was found in Holmes waistband which was loaded with five .22 caliber

Remington rounds. Inside his left leg pant pocket was one clear bag containing six
Endocet pills and eight Alprazolam (Xanax) pills. A black Intratec 9mm Luger

Tec 9 was found in codefendant Smith’s waistband which was loaded with thirty 9

mm Luger rounds with one in the chamber. Occupants Powell and Purnell were

questioned and released.      Codefendant Smith was sentenced to Carrying a

Concealed Deadly Weapon to two years Level V suspended for six months Level

V, DOC discretion on September 13, 2013. Holmes was charged with Possession

of a Firearm by a Person Prohibited, two counts of Carrying a Concealed Deadly

Weapon and Illegal Possession of a Controlled Substance.

      2.     Following trial on July 18, 2013, a jury found Holmes guilty of

Possession of a Deadly Weapon by a Person Prohibited. Holmes was also declared

an habitual offender, and he was sentenced on May 16, 2014, effective March 7,

2013 to sixteen (16) years at Level V with credit for seven days previously served

followed by six months at Level IV DOC discretion, followed by 6 months at

Level III. The Delaware Supreme Court affirmed Holmes’ conviction on January

29, 2015.

      3.     Holmes filed a Motion for Appointment of Counsel. Counsel was

appointed to represent Holmes on March 12, 2015.

      4.     Holmes now seeks a Court order compelling the State to produce

additional information regarding its investigation. Specifically, Holmes requests:

(1) the statements of L. Powell and D. Purnell (2) DNA results; (3) ballistic results.


                                          2
       5.     Rule 61 does not contain a specific provision allowing a defendant to

receive discovery. However, the Court possesses “inherent authority under Rule

61 in the exercise of its discretion to grant particularized discovery for good cause

shown.”1 In allowing discovery, the Court will not allow a defendant “to go on a

fishing expedition through the government’s files in hopes of finding some

damaging evidence.”2 In order to determine whether a Rule 61 discovery request

should be granted, the court must determine whether the defendant has presented a

compelling reason for the discovery.3

       6.     Under Brady, the United States Supreme Court held that “suppression

by the prosecution of evidence favorable to an accused violates due process when

the evidence is material to either guilt or punishment, irrespective of good faith or

bad faith of the prosecutor.”4 Favorable evidence is evidence that is exculpatory

and impeaching, as well as explicit and implicit leniency offers to witnesses. 5

Furthermore, the timing of the disclosure is relevant and reversal of a conviction




1
  State v. Jackson, 2006 WL 1229684, *2 (Del. Super. Ct. May 3, 2006)
2
  Id. (citing Deputy v. Taylor, 19 F.3d 1485, 1493 (3d Cir. 1994).
3
  Dawson v. State, 673 A.2d 1186, 1198 (Del. 1996) (materials requested “[were] not
discoverable under a good cause standard because [defendant] has shown no compelling reason
for their discovery”); see also State v. Cabrera, 2008 WL 3853998, *4 (Del. Super. Ct. Aug. 14,
2008).
4
  Brady v. Maryland, 373 U.S. 83, 87 (1963).
5
  See United States v. Bagley, 473 U.S. 667, 675-76 (1985); Giglio v. United States 405 U.S. 150
(1972); Roviaro v. United States, 353 U.S. 53 (1957); Jackson v. State, 770 A.2d 506, 514 (Del.
2001).
                                               3
due to a delayed disclosure of Brady material “will be granted only if the defendant

was denied the opportunity to use the material effectively.”6

         7.      As Holmes concedes in his motion, all evidence subject to Rule 61

discovery was turned over long ago. In any case, Holmes has failed to demonstrate

a compelling reason for the discovery of the requested evidence – even if the

additional evidence exists.

         NOW, THEREFORE, IT IS HEREBY ORDERED this August 17, 2016

Defendant Eric Holmes’ Motion to Compel the Production of Discovery is

hereby DENIED.



                                              Andrea L. Rocanelli
                                              _____________________________
                                              Honorable Andrea L. Rocanelli




6
    Atkinson v. State, 778 A.2d 1058, 1062 (Del. 2001).
                                                 4